Mr. President, it is a particular pleasure for me to congratulate you on your election to the presidency of the twenty-ninth session of the General Assembly. I am firmly convinced that your great competence and vast experience will make it possible to bring the work of the General Assembly to a successful conclusion. Your election to the important function o* President of this session is not just a tribute paid by the whole world to your qualities but is also a tribute to the heroic struggle of the Algerian people. The bonds of brotherhood and friendship binding the Democratic Republic of Yemen to Algeria stem from our membership in a single Arab nation and our identical experiences of the armed struggle which we waged before independence. In view of the close links which unite us, we are happy and proud to see you, as the representative of struggling Africa, presiding over the General Assembly.
99.	I should like to salute your predecessor, Mr. Leopoldo Benites, who so competently presided over the work of the last session and the work of the sixth special session.
100.	I should also like to express our appreciation for and support of the sincere efforts of the Secretary- General, Mr. Kurt Waldheim, for having intensified the activities cf the United Nations and for making its contribution more effective in the maintenance of international peace and security.
101.	The particular importance of the United Nations today must be constantly confirmed by Member States which should combine their efforts in order to safeguard the Organization, strengthen it and to apply its resolutions in such a way as to permit it to play a dynamic role in the maintenance of international peace and security.
102.	When one takes a close look at recent developments in the international arena one finds that these developments have tolled the death knell of imperialism and foreign domination. However, there are some regions which continue to be under limitations and suffer from foreign intervention. Some peoples do not yet exercise their right to self-determination and cannot themselves dispose of their own destinies. However, we are happy to find some new Members among us this year. This symbolizes the fact that the United Nations is very close to achieving its objective of universality.
103.	My country bids welcome to Guinea-Bissau, a country which has been waging a fierce struggle against foreign domination and has made heavy sacrifices in its attempt to gain its independence and free-dom. We have the greatest possible respect for the people and hope that the delegation of Guinea-Bissau will convey to the people and Government of that country our high esteem of their heroic struggle and also our welcome to it now that it has become an active Member of the international community. We should also like to bid welcome to the Republic of Bangladesh to which we are bound by ties of friend-ship. We should also like to bid welcome to Grenada.
104.	Our people has waged a fierce struggle against imperialism but, thanks to its armed struggle, we have been able to gain independence. However, we have encountered many difficulties since independence. Reactionary, feudal forces have hampered the progressive measures we have adopted in the political, economic and social fields, but we have thwarted those attempts, thanks to the awakening of our people and to its political organization brought about by the national front, and we have been able to rebuff imperialism and neo-colonialism in all their forms.
105.	Our country attaches great importance to economic development. Indeed, colonialism has bequeathed us a very weak economy, based essentially upon services. Even so, since independence we have been able to rectify the situation and, in order to free our economy, we have adopted nationalization measures and created a public sector. We have promulgated a law on agrarian reform, which has been applied for the benefit of the poor peasants who are the lawful owners of the land. We have also set up agricultural co-operatives and State-owned farms. We have created cultural centers, built schools and hospitals and brought about far-reaching economic, political and social changes, thanks to the guidance and leadership of the political organization, the national front.
106.	Our people has made tabula rasa of many out-moded concepts. Many laws have been enacted in order to organize new social relations. A three-year economic plan the first for the country has been put into effect, and that has made it possible for us to lay some of the foundation for our economic activities and to develop our social services. In April last, we began to implement another five-year plan to develop the national economy, in which we are relying on our own efforts and the sincere assistance provided by fraternal countries in the socialist camp.
107.	In spite of our limited resources, in the space of seven years that is, since independence we have been able to do twice as much as was done for our people by colonialism in 129 years of occupation. We have achieved our political independence, and we are struggling for our economic and social independence. To eliminate the remnants of the past, we are attempting to improve the standard of living of our people, and we are sure that our people will be able to attain the noble objectives which it has set for itself in spite of the constraints imposed from, abroad and in spite of the consequences of colonialism.
108.	We are acting sincerely and in concert with our brothers in northern Yemen to achieve the aspirations of the Yemeni people for unity and progress within the framework of the Cairo Agreement and the Declaration of Tripoli. The Commissions working on unification have already made considerable progress, and we are very proud of that, and the Yemeni people is looking for and to the future with confidence.
109.	The inclusion on the agenda of this session of the General Assembly of a separate item entitled "Question of Palestine" [item 108] in itself constitutes international recognition of the importance of the problem of establishing a just and lasting peace in the Middle East. This recognition is, in part, a positive measure in the direction of the firm position the international Organization should take with regard to its historical responsibilities vis-a-vis the problem of the Palestinian people. The Palestinian problem is above all a political one. Although the United Nations deals only with the humanitarian and social aspects of t he problem, .its true solution lies in the exercise by the Palestinian people of its right to self-determination, a right which must be applied to all the national territories of that people.
110.	My country considers the Palestine Liberation Organization [PLO] to be the only legitimate representative of the Palestinian people, and this Organization has been recognized by important international conferences for example, the Arab Summit Conference held recently at Algiers; the Islamic
Conference held at Lahore; the non-aligned countries summit held at Algiers; and the African summit conference recently held in Mogadiscio.
111.	The Palestine Liberation Organization must be recognized and supported by the international community as one of the national liberation movements, and must be treated in accordance with the principles and purposes of the Charter of the United Nations. If the Palestinian problem underlies what we call the Middle East problem, the expansionist policy and constant recourse to aggression of Israel and support for it from imperialism and world Zionism have added new dimensions to the tragedy in the Middle East.
112.	The occupation by Israel of part of the Arab territories as a result of the aggression of June 1967 represents a flagrant threat to peace in that area and hinders all efforts to establish peace. For that reason, we support the struggle of Egypt and Syria to liberate their occupied territories and to drive out the Israeli invaders.
113.	International relations today have begun to be marked to a large extent by what is known as dialog or international detente. In fact, today our world is witnessing constant efforts aimed at reducing the risks of war and eliminating the dangers of confrontation in a nuclear war, which has conjured up the specter of devastation, and at establishing world peace. Our developing country attaches great importance to peace and security as the basis for a national climate propitious for social and economic development.
114.	However, dialog and detente should take into consideration the concepts of the liberation of peoples and respect for their national independence. When the prerogatives of the imperialist Powers are threatened, those Powers try to violate independence and national sovereignty, and to increase tensions throughout the world. Armaments manufacturers and the companies that serve the imperialists interests hatch plots to undermine national economies and to fan the flames of conflict in the developing countries in order to overthrow progressive national regimes.
115.	The best proof of that is the example of Chile. A democratic regime chosen by the Chilean people was overthrown, if only temporarily, and the noble citizens have undergone torture and have been thrown into prison. That was brought about by the forces of terror and fascism. The' national sovereignty of Cyprus also has been violated, and a coup d'etat was organized to overthrow Archbishop Makarios, whose regime represented the unity of Cyprus and its independence. That implies a great threat to peace in the region. We must therefore put an end to these foreign interventions in the internal affairs of Cyprus. The interference must cease, and the people of Cyprus must decide their own destiny.
116.	How car* we establish a just and lasting peace when the forces of imperialism and neo-colonialism and their ever-present instruments and organizations throughout the world are engaging in acts of sabotage and are every day finding new methods of intervening in the internal affairs of peoples and States and at-tempting to dominate them? World peace can be achieved only if there is respect for the national sovereignty of States, if there is no intervention in the internal affairs of peoples and if peoples are allowed to decide their own destinies and to choose their own path towards progress and development.
117.	Our country borders on the Indian Ocean, and we therefore attach great importance to the military and political developments occurring there. We are very pleased at the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)], because we consider that real peace cannot be established unless an end is put to all military bases in all their forms in the Indian Ocean and the countries around it.
118.	If the fierce imperialist war against the people of Viet Nam has calmed down to some extent, nevertheless the signed accords ending this war are still subject to maneuvers and plots designed to deprive the people of Viet Nam of the enjoyment of the fruits of their long struggle. That is why we support the National Liberation Front and the Provisional Revolutionary Government, the sole representative of the people of South Viet Nam, and ask the United States to put an end to its intervention in the affairs of Viet Nam and to cease its support to the agents of Saigon.
119.	We also support the legitimate struggle of the people of Cambodia and the legitimacy of the Royal Government of National Union of Cambodia presided over by Prince Norodom Sihanouk, which is the only representative of the people of Cambodia. We call upon the people of the world to support the heroic peoples of IndoChina fighting for their political and economic independence against the forces of aggression and their agents.
120.	To create a climate favorable to stability and the peaceful reunification of Korea, we must bring about a total withdrawal of foreign troops stationed in South Korea under the flag of the United Nations. We are convinced that those occupation forces will do nothing to reduce tension or to create a propitious climate for effecting a unified Korea. We support the efforts for peace and direct negotiation between the parties without any foreign intervention and we should like to express our support for the Democratic People's Republic of Korea, which has refused to allow Korea to be admitted to the United Nations as two Korean States.
121.	We also support the just struggle of peoples against colonialism and neo-colonialism; in particular we support the African peoples who are fighting. We condemn the policy of apartheid of the Governments of South Africa and Rhodesia. We should like to express our satisfaction at the serious measures taken by the new Government of Portugal with regard to negotiations with the revolutionaries in Mozambique and Angola in order to permit them to achieve independence and occupy their proper place in the family of nations.
122.	With regard to the liberation movements, we must salute the heroic struggle of the people of Oman, a people which has been fighting to liberate its country from paid agents and enable Oman to find its national identity and discharge its international responsibilities. We support the Popular Front for the Liberation of Oman and we condemn foreign intervention in the affairs of that country and the foreign presence in all its forms. We call upon all peace- loving forces to support the heroic struggle of the people of Oman to exercise their legitimate right to self-determination.
123.	In recent years, economic problems have arisen internationally with regard to what is known as the energy crisis. That crisis is nothing but the result of the negative aspects of problems which have afflicted the economies of capitalist countries and which have been exported to the developing countries.
124.	The sixth special session of the General Assembly highlighted the importance of the creation of a new world economic order based upon justice and equality.
125.	We would like to emphasize today that international detente can only be brought about and inter-national peace and security can only be established in a world where the gap between the industrialized and the developing countries is not always widening, and if we take account of the right to a better life of peoples who are struggling against poverty and underdevelopment in all their forms.
126.	Two world conferences have been held recently, the World Population Conference in Bucharest and the Third United Nations Conference on the Law of the Sea in Caracas. Although the latter Conference did not yield the results hoped for, it did pinpoint the need for creating a new order which would take account of new developments and new conditions prevailing in the world. Account must be taken, therefore, of the rights of developing countries to full sovereignty over their own natural resources to ensure against exploitation. We hope that the World Food Conference to be held in Rome will adopt measures which will reduce the dimensions of the world food crisis.
127.	In conclusion, we hope that this session will be crowned with success and will justify the great hopes placed in it by those who want to see peace, progress and prosperity reigning throughout the world.
